SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION: DWS Intermediate Tax/AMT Free Fund DWS Managed Municipal Bond Fund DWS Strategic High Yield Fund The “Class A Purchases” section of “PART II: APPENDIX II-F - CLASS A SALES CHARGE SCHEDULE” of Part II of the fund’s Statement of Additional Information is amended as follows: Tax-Free Income funds: California Tax-Free Income, New York Tax-Free Income, Massachusetts Tax-Free, Strategic High Yield Tax Free, Managed Municipal Bond and Intermediate Tax/AMT. Income Funds: GNMA, Short Duration, Unconstrained Income, Strategic Government Securities and Ultra-Short Duration. Sales Charge Amount of Purchase As a Percentage of Offering Price* As a Percentage of Net Asset Value ** Allowed to Dealers as a Percentage of Offering Price Less than $100,000 2.75% 2.83% 2.25% $100,000 but less than $250,000 2.50% 2.56% 2.00% $250,000 and over 0.00*** 0.00*** 0.00**** * The offering price includes the sales charge. ** Rounded to the nearest one-hundredth percent. *** Redemption of shares may be subject to a contingent deferred sales charge. **** Commission is payable by DIDI. Please Retain This Supplement for Future Reference December 30, 2013 SAISTKR-139
